DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (9,070,171) in view Frank et al (10,198,505).  Regarding claims 1, 10 and 19,
Gao teaches receiving (note fig. block 100, note col. 5 lines 63, server receive), from a number of data sources (note col. 4 lines 34-36, plurality of  users client computerized device), data (note col. 5 line 63, information) regarding choices of people at a number of specified events and public places; 
	Receiving, from a number of registered customers through user interfaces, customer profile data and preferences (note col. 3 lines 26-36, group examiner interprets as registered customers, enters preference and information which can be profile data);
 	 Sending, by the number of processors according to the correlation rules, a number of trend predictions (note col. 12 lines 54-56, fashion reporting track various trends) and recommendations to a user regarding a number of specified events or time frames (note col. 12 lines 58-65, function of time, across multiple users).
 	Frank teaches determining, by the number of processors, with a number of clustering algorithms, a number of customer clusters according to the customer profile data and preferences (Frank fig. 22 block 228 and col. 60 lines 11-27 and 53-67 and col. 61 lines 46-53, lines cite clustering module receives customer profile and preference); 
 	Deriving, by the number of processors, correlation rules between the trend clusters and the customer clusters (note Frank col. 60 lines 28-52cluster based on similarity clusters; and 
 	Guo teaches server processor that provides scoring algorithm can give higher or lower weights to various user wardrobe items or outfits according various criteria.  Guo does not clearly disclose determining, with a number of clustering algorithms, a number of trend clusters according to the data received from the data sources cross- referenced to defined event types and place types (note fig. 10b, block 139 and col. 36 lines 26-37, lines cite clustering determined from profile data of users). Guo and Frank are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute clustering algorithm from Frank in the system of Guo.  Frank’s system enables collection of large amounts of data, about the users, which may include measurements, wherein measurements may be taken throughout the day while having many different experiences, leveraging this data for useful applications (note col. 1 lines 19-26).  It would have been obvious to substitute Guo’s scoring algorithm with Frank’s clustering algorithm to obtain the invention as specified by claims 1, 10 and 19.

Regarding claims 4 and 13 Guo discloses,
 	Wherein sending the trend predictions and recommendations further comprises providing, by the number of processors, promotion recommendations to retailers for a number of customer clusters (note col. 13 lines 16-26, fashion trend software uses sales data (retail store) by category to predict trends).

Regarding claims 5 and 14 Guo discloses,
 	Wherein sending the trend predictions and recommendations further comprises providing, by the number of processors, clothing inventory recommendations to retailers (note col. 13 lines 21-29, trends reported with respect to item type, color, style and the like).

Regarding claim 6 and 15 Guo discloses,
 	Wherein sending the trend predictions and recommendations further comprises providing, by the number of processors, manufacturing recommendations to a number of manufacturers (note col. 13 lines 16-20, prediction uses data from manufacturers).

Regarding claims 7 and 16 Guo discloses scoring algorithm,
 	Guo does not clearly disclose clustering algorithms comprise k-means clustering.  Frank discloses clustering algorithms comprise k-means clustering; (note col. 36 lines 26-36, cites k means clustering);
Guo and Frank are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute clustering algorithm from Frank in the system of Guo.  Frank’s system enables collection of large amounts of data, about the users, which may include measurements, wherein measurements may be taken throughout the day while having many different experiences, leveraging this data for useful applications (note col. 1 lines 19-26).  It would have been obvious to substitute Guo’s scoring algorithm with Frank’s clustering algorithm to obtain the invention as specified by claims 7 and 16.

Regarding claims 8 and 17 Guo discloses,
  	Updating the trend clusters and correlation rules according to customer feedback and updated data from the data sources regarding choices (note col. 14 lines 1-5).

Regarding claims 9, 18 and 20 Guo discloses,
 	Wherein the data sources comprise social media posts (note col. 4 lines 40-45, 48-50 and col. 5 lines 8-16 invention relates to client server and social networks).


Allowable Subject Matter
Claims 2-3 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claims 2 and 11.  Prior could not be found for the features sending trend predictions and recommendations further comprises: receiving, from a number of sensors, information about a number of clothing items in which the sensors are incorporated that are being tried on by a registered customer; determining in real time, by the number of processors according to the correlation rules, a number of clothing recommendations for the customer according to the correlation rules; and displaying, by the number of processors, the clothing recommendations to the customer through an interface.  These features in combination with other features could not be found in the prior art.  Claims 3 and 12 depend on claims 2 and 11, respectively.  Therefore are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449.  The examiner can normally be reached on Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GD
February 11, 2021




/GREGORY M DESIRE/Primary Examiner, Art Unit 2664